FILED
                            NOT FOR PUBLICATION                              JAN 28 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10567

               Plaintiff - Appellee,             D.C. No. 1:12-cr-00042-FMTG

 v.
                                                 MEMORANDUM*
KENNETH HUIDONG KANG,

               Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Guam
               Frances M. Tydingco-Gatewood, Chief Judge, Presiding

                            Submitted January 20, 2016**

Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Kenneth Huidong Kang appeals from the district court’s judgment and

challenges the six-month sentence imposed following his guilty-plea conviction for

criminal conspiracy, in violation of 18 U.S.C. §§ 2 and 371, and harboring illegal

aliens, in violation of 8 U.S.C. § 1324(a)(1)(A)(iii) and (a)(1)(B)(i). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Kang argues that the district court erred by denying his request for a three-

level mitigating role adjustment under U.S.S.G. § 3B1.2. We review a district

court’s determination that a defendant did not have a mitigated role for clear error.

See United States v. Rosas, 615 F.3d 1058, 1066 (9th Cir. 2010). In light of the

facts, including the length of Kang’s involvement in the conspiracy and his

harboring of illegal aliens in his own home, the district court did not clearly err in

denying the adjustment. See id. at 1067-68.

      AFFIRMED.




                                           2                                     14-10567